Case 2:20-mc-00007-MSD Document 33 Filed 06/17/21 Page 1 of 2 PageID# 302



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF VIRGINIA

In re:
COURT OPERATIONS UNDER THE EXIGENT
CIRCUMSTANCES CREATED BY THE OUTBREAK                  Case No. 2:20mc7
OF CORONAVIRUS DISEASE 2019
(COVID-19): EXCEPTION TO SUSPENSION OF
IN-PERSON NATURALIZATION CEREMONIES

                      General Order No. 2021-08

     On March 13, 2020, the President declared a national emergency

in response to the COVID-19 pandemic.       Since that time, this Court

has issued various General Orders relating to Court operations

during the pandemic which, among other things, suspended in-person

naturalization     ceremonies      until     further      notice,    with

naturalizations for individuals that are not pursuing a name change

currently being handled administratively by U.S. Citizenship and

Immigration Services (“USCIS”).        See General Order 2020-16.    This

Court has waived exclusive jurisdiction for the Norfolk/Richmond/

Newport   News   Divisions      with    respect   to    non-name    change

naturalizations through August 31, 2021, with the Court continuing

to perform name change naturalizations virtually.

     At the request of the Chief Judge of the United States Court

of Appeals for the Fourth Circuit, the undersigned judge GRANTS an

exception to the suspension of in-person naturalization ceremonies

to allow the Chief Judge, with the cooperation of USCIS, to

administer the Oath of Citizenship to a small gathering of new

citizens on July 4, 2021, on the grounds of the Virginia Museum of
Case 2:20-mc-00007-MSD Document 33 Filed 06/17/21 Page 2 of 2 PageID# 303



History and Culture.     Because of the ongoing pandemic, the July 4,

2021 naturalization ceremony will not be open to the public and

will   instead   be   accessible   to       the   public   via   Internet   live-

streaming.

       It is so ORDERED.




                                                    /s/
                                               Mark S. Davis
                                    CHIEF UNITED STATES DISTRICT JUDGE
Norfolk, Virginia
June ____,
      17   2021




                                        2
